Citation Nr: 0202047	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  01-06 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
November 1962 rating decision that denied service connection 
for residuals of a left elbow fracture.  


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from November 1958 to November 
1960 and from October 1961 to August 1962.  

By rating action in November 1962, the RO, in part, denied 
service connection for residuals of a fracture of the left 
elbow.  The veteran was notified of this decision that same 
month, but did not appeal.  

By rating action in September 1998, the RO, in part, found 
that new and material evidence had not been submitted to 
reopen the claim of service connection for residuals of a 
fracture of the left elbow.  A notice of disagreement was 
received on September 20, 1999, and a Statement of the Case 
(SOC) was issued on November 30, 1999.  The veteran did not 
perfect his appeal and that decision became final sixty (60) 
days from the date of mailing of the SSOC.  38 C.F.R. 
§ 20.302(c) (2001).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO 
which found that there was no clear and unmistakable error in 
the November 1962 rating decision that denied service 
connection for residuals of a fracture of the left elbow.  A 
personal hearing before the undersigned member of the Board 
was held in Washington, D.C. in November 2001.  

At the personal hearing, the veteran raised the additional 
issue of whether new and material evidence had been submitted 
to reopen the claim of service connection for residuals of a 
fracture of the left elbow.  This issue is not inextricably 
intertwined with the issue on appeal and has not been 
developed for appellate review.  Accordingly, this matter is 
referred to the RO for appropriate action.  



FINDING OF FACT

The unappealed November 1962 RO decision which denied service 
connection for a left elbow disability was reasonably 
supported by the evidence then of record and prevailing legal 
authority; the RO decision was not undebatably erroneous.  


CONCLUSION OF LAW

There was no CUE in the unappealed November 1962 RO decision 
which denied service connection for a left elbow disability, 
and that decision remains final.  38 U.S.C.A. §§ 5109A, 7105 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.105(a), 20.1403(a) 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

As a preliminary matter, it should be noted that a 
significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to its duty-
to-assist obligation, and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law was made applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except that the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Although the RO did not have an opportunity to consider the 
veteran's appeal under the new law and implementing 
regulations, the claim at issue on appeal is whether there 
was clear and unmistakable error (CUE) in a prior rating 
decision.  A CUE claim is one in which the laws and 
regulations and the facts as they existed at the time of the 
prior rating action in question govern disposition.  As such, 
further development of the evidence under the VCAA's duty to 
assist is deemed to be unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis, at 430 (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  Moreover, through correspondence forwarded to 
the veteran, he was notified of the requirements necessary to 
prevail in a claim of CUE and the applicable law and 
regulations.  See for example rating action of September 2000 
which was forwarded to him that same month and the Statement 
of the Case which was mailed to him in March 2001.  
Therefore, the Board finds that it would not be prejudicial 
to the veteran to proceed to a merits-based decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, with respect to the applicability of the VCAA to 
this case, attention is directed to the case of Baldwin v. 
Principi, 15 Vet. App. 302; (2001), quoted in pertinent part 
as follows:

The Court notes that while this appeal 
was pending Congress enacted the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000) [hereinafter VCAA].  The VCAA 
affects sections of chapter 51 of title 
38 of the United States Code, which 
provide general administrative procedures 
for VA to follow in processing claims for 
veterans benefits.  Recently, the en banc 
Court held that the VCAA was not 
applicable to CUE motions.  Livesay, 15 
Vet. App. 178-79.  [Livesay v. Principi, 
15 Vet. App. 165 (2001)(en banc)].  
Therefore, the appellant's CUE motion 
need not be remanded for further 
adjudication. 

An original application for VA compensation was received from 
the veteran in September 1962, shortly after he was 
discharged from military service.  He made no specific claim 
for service connection for a left elbow disability at that 
time.  A VA examination in October 1962 was conducted, at 
which time he had no musculoskeletal complaints.  

In November 1962, the RO, in part, denied service connection 
for residuals of a fracture of the left elbow on the basis 
that the fracture was present at the time the veteran entered 
military service and that the pre-existing disorder was not 
aggravated by service.  The veteran was notified of this 
decision that same month, but did not appeal.  

Although the issue of whether a claim was filed by the 
veteran in 1962 has not been specifically raised in this 
appeal, the question is one which must be addressed prior to 
consideration of the CUE issue.  In this regard, there must 
be a final determination before consideration can be given to 
whether there was clear and unmistakable error in that 
decision.  In this case, the Board notes that the veteran did 
not specifically identify a disability involving his left 
elbow on his original application for VA compensation 
benefits in 1962.  However, VA Adjudication Procedure Manual 
M-21, Part VI, Chapter 46, Subchapter 46.02 (in effect prior 
to October 1963) [Manual M-21-1], directs that all recorded 
disabilities are to receive formal rating decisions (coded) 
except for: acute transitory conditions that leave no 
residuals, noncompensable residuals of venereal disease, and 
disabilities noted only on the induction examination, or 
conditions recorded by history only.  In this case, the 
service medical records show the existence of a chronic left 
elbow disability.  As such, the RO's adjudication of the left 
elbow disability in November 1962 was in keeping with VA 
directives to adjudicate all disabilities, and the 
adjudication became final.  

As to the merits of the present appeal, the veteran asserts 
that there was CUE in the November 1962 RO decision on the 
basis that the RO did not properly weigh the facts.  As 
indicated above, the veteran did not appeal the November 1962 
RO decision, and it is considered final, although it may be 
reversed if found to be based on CUE.  38 U.S.C.A. § 7105 
(West 1991).  Legal authority provides that where CUE is 
found in a prior rating decision, the prior decision will be 
reversed or revised, and for the purposes of authorizing 
benefits, the rating or other adjudicative decision which 
constitutes a reversal or revision of the prior decision on 
the grounds of CUE has the same effect as if the decision had 
been made on the date of the prior decision.  38 U.S.C.A. 
§ 5109A (West 1991 & Supp. 2001); 38 C.F.R. § 3.105(a) 
(2001).  

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Baldwin v. West, 13 Vet. App. 1, 5 (1999); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-45 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).  

At the time of the November 1962 rating decision, governing 
law and regulation provided that service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C. § 331 
(1962); 38 C.F.R. § 3.303 (1962).  A peacetime veteran will 
be considered to have been in sound medical condition upon 
entrance into service, except as to defects, infirmities, or 
disorders noted at entrance, or where medical judgment, as 
distinguished from medical fact and principles, establishes 
that an injury or disease preexisted service.  38 U.S.C. 
§§ 311, 337 (1962); 38 C.F.R. § 3.305 (1962).  

A preexisting disease or injury will be considered to have 
been aggravated by service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  The specific finding requirement 
that an increase in disability is due to the natural progress 
of the condition will be met when the available evidence of a 
nature generally acceptable as competent shows that the 
increase in severity of a disease or injury or acceleration 
in progress was that normally to be expected by reason of the 
inherent character of the condition, aside from any 
extraneous or contributing cause or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  38 
C.F.R. § 3.306 (1962).  

The service medical records show that at the time of entrance 
into service in October 1958, the veteran reported that he 
had fractured his left elbow when he was a child.  The 
veteran answered in the affirmative to the question of 
whether he had or has had a painful or trick elbow.  On 
examination at that time, there was no sequela or signs of 
symptoms.  Service medical records in February 1959, show 
that the veteran was seen for left arm symptoms three days 
after falling from a pole during training.  At that time, the 
veteran reported that he had some tingling over the distal 
ulnar for one day after the fall.  Examination findings noted 
cubitus valgus deformity of the elbow with slight 
hyperflexion.  X-ray studies showed an old anterior superior 
dislocation of the left radius; the elbow was otherwise, 
unremarkable.  The veteran was scheduled for three (3) 
whirlpool treatments.  The examiner recommended a transfer to 
a more sedentary type training and assigned a permanent 
profile serial of U-3.  The service medical records show no 
further complaints, treatment, or abnormalities referable to 
any left elbow problems during the veteran's approximately 22 
months of remaining service.  The veteran denied any shoulder 
or elbow problems on his Report of Medical History for 
separation from service in September 1960.  The separation 
examination noted that the veteran had 10 degrees of 
hyperextension of the left elbow with good strength, and that 
the abnormality existed prior to service.  

On his entrance examination for his second period of service 
in October 1961, the veteran was noted to have a deformed 
left elbow with hyperextension secondary to a fracture.  The 
report recommended no heavy lifting, and the veteran was 
considered qualified for active duty.  There were no 
complaints, treatment, or abnormalities referable to any left 
arm or elbow problems during the veteran's second period of 
service.  On his Report of Medical History for separation 
from service in June 1962, the veteran answered in the 
affirmative to the question of whether he had or has had a 
painful or trick elbow.  No abnormalities referable to the 
left elbow were noted on examination at that time.  

The Board notes that the regulatory provisions extant in 
1962, with respect to establishing service connection for a 
particular disability, were essentially the same as they are 
today.  That is to say that, in order to establish service 
connection for a particular disability, there must be 
evidence that establishes that such disability either began 
in or was aggravated by service.  Moreover, claimants, both 
in 1962 and today, are presumed to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to disorders noted at entrance into service, unless 
clear and unmistakable evidence demonstrates that the injury 
or disease in question existed prior thereto.  

In its November 1962 decision, the RO determined that the 
veteran had fractured his left elbow prior to service and 
that the pre-existing left elbow disability was not 
aggravated by service.  This determination was a reasonable 
exercise of rating judgment and in accordance with applicable 
criteria.  At the time of the rating action, the evidence 
included the veteran's service medical records which show a 
history of a fracture of the left elbow prior to service, x-
ray studies confirming the fracture, a single incident of 
treatment for mild symptoms involving the left arm during 
service, and a post-service VA examination report showing no 
complaints or residual disability from the left elbow 
fracture.  

As indicated above, service connection by way of aggravation 
would only be permitted if the underlying left elbow 
disability was worsened by service, rather than a mere flare-
up of symptoms during service.  38 C.F.R. §§ 3.303, 3.306 
(1962).  The service medical records show that the veteran 
reported a history of a painful elbow at the time of his 
entrance examination for the first period of active service 
in October 1958.  The veteran was treated for mild symptoms 
in the left arm following a fall during service.  The Board 
finds that it was not unreasonable for the RO to conclude, as 
it did in November 1962, based on all the evidence, that the 
pre-service left elbow fracture was not aggravated by 
service.  

The Board reiterates that to establish CUE in the 1962 RO 
decision, the veteran must demonstrate that the correct 
facts, as they were known at the time, were not before the 
adjudicator or that the law in effect at that time was 
incorrectly applied.  The veteran has not done so.  Rather, 
he is essentially asserting a disagreement with how the facts 
were evaluated by the RO in its November 1962 decision.  A 
dispute as to how the RO weighed the evidence cannot 
constitute CUE.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
The correct facts were before the RO in 1962, and the file 
shows that the RO properly considered the evidence and law 
when making its 1962 decision.  

Based on the record and criteria in effect at the time of the 
November 1962 RO decision, it cannot now be said that all 
reasonable adjudicators would have reached a different result 
or that there was undebatable error in denying the claim.  
The Board finds that the November 1962 RO decision was not 
based on CUE.  38 C.F.R. § 3.105(a) (2001).  


ORDER

The claim that there was CUE in a November 1962 RO decision 
is denied.  




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

